t c memo united_states tax_court larry williams and dora williams petitioners v commissioner of internal revenue respondent docket no filed date david palmer leeper for petitioners brock e whalen and daniel n price for respondent memorandum opinion nega judge respondent determined deficiencies in petitioners’ income_tax for tax years and of dollar_figure and dollar_figure respectively petitioners were married and resided in el paso texas at the time they filed their petition unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar this case was submitted fully stipulated under rule we incorporate by reference the parties’ stipulation of facts and accompanying exhibits the stipulation disposes of one of the issues before the court namely that petitioners received but did not report retirement income totaling dollar_figure for tax_year that this income is includable in petitioners’ gross_income for tax_year and further that this income is subject_to the additional tax under sec_72 the court considers petitioners to have conceded this issue and will not discuss the retirement income issue further in this report following the parties’ stipulations the only issue remaining for the court to decide is whether income petitioners received through an s_corporation in tax years and should be recharacterized from passive to nonpassive pursuant to sec_1_469-2 income_tax regs background this case was submitted on the pleadings and stipulated facts under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference during the years in issue petitioners owned of bek real_estate holdings llc an s_corporation bek real_estate and of bek medical inc a c_corporation bek medical petitioner husband worked full time for bek medical during the years in issue and materially participated in its trade_or_business activities for purposes of sec_469 petitioners did not materially participate in the activities of bek real_estate or the rental of commercial real_estate to bek medical during and during and petitioners were not engaged in a real_property_trade_or_business as described in sec_469 and c in and bek real_estate leased to bek medical commercial real_estate which bek medical used in its trade_or_business activities bek real_estate had net rental income of dollar_figure and dollar_figure in and respectively from the rental of commercial real_estate to bek medical in those years petitioners reported these amounts as passive_income on schedules e supplemental income and loss attached to their federal_income_tax returns for and petitioners offset these amounts with passive losses from other s_corporations partnerships and personally owned rental properties in the notice_of_deficiency respondent reclassified bek real estate’s rental income as nonpassive_income pursuant to sec_1_469-2 income_tax regs and disallowed petitioners’ passive losses that were claimed in excess of their adjusted passive_income for tax years and discussion i burden_of_proof because there are no facts to be found only issues of law as applied to undisputed facts it is unnecessary to assign burden_of_proof in this case see eg 139_tc_396 ii applicable law a general principles sec_469 b and g generally suspends the passive_activity_losses of an individual taxpayer until the taxpayer either has offsetting passive_income or disposes of the taxpayer’s entire_interest in the passive_activity a passive_activity is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 with certain exceptions the term passive_activity includes any rental_activity regardless of the level of a taxpayer’s material_participation in such activity sec_469 123_tc_275 sec_469 grants the commissioner the authority to prescribe regulations that specify what constitutes an activity material_participation or active_participation for purposes of sec_469 the commissioner prescribed sec_1_469-4 income_tax regs pursuant to his broad regulatory authority that congress delegated to him through sec_469 and t d 1994_2_cb_81 111_tc_215 sec_1_469-4 income_tax regs specifies that a taxpayer’s activities include those conducted through an s_corporation an eligible_small_business that elects s_corporation status is generally exempt from corporate_taxation sec_1363 instead the shareholders of an s_corporation report pro_rata shares of the s corporation’s taxable_income losses deductions and credits sec_1366 sec_1_1366-1 income_tax regs with certain exceptions the taxable_income of an s_corporation is computed in the same manner as in the case of an individual and items of s_corporation income retain their character for each shareholder sec_1363 sec_1366 thus s_corporations are passthrough entities and like partnerships do not directly pay tax on items of income but rather pass items of income through to each shareholder b recharacterization of passive_income in certain situations a taxpayer must treat income from passive activities as income from nonpassive activities sec_1_469-2 income_tax regs sec_1_469-2t temporary income_tax regs fed reg date specifically sec_1_469-2 income_tax regs generally recharacterizes as nonpassive the net rental_activity income from an item of property if the property is rented for use in a trade_or_business activity in which the taxpayer materially participates sec_1_469-2 income_tax regs is commonly referred to as the self-rental_rule or recharacterization rule see eg dirico v commissioner t c pincite 139_tc_45 the court noted in dirico that sec_1_469-2 income_tax regs has been upheld repeatedly by this court and others dirico v commissioner t c pincite n citing 279_f3d_547 7th cir aff’g 114_tc_366 225_f3d_103 1st cir aff’g tcmemo_1999_301 191_f3d_599 5th cir and shaw v commissioner t c memo iii summary of parties’ arguments respondent argues that during and petitioners received income through bek real_estate from property that was rented to bek medical in which petitioner husband materially participated therefore petitioners have satisfied the two components of sec_1_469-2 income_tax regs that the property was rented for use in bek medical’s trade_or_business activity and petitioner husband materially participated in that trade_or_business activity in accordance with this determination respondent recharacterized the rental income petitioner wife is also treated as materially participating in bek medical pursuant to sec_469 and sec_1_469-5t temporary income_tax regs fed reg date from bek real_estate as nonpassive_income and disallowed the portion of petitioners’ passive losses that exceeded their passive_income petitioners make two counterarguments first petitioners argue that sec_469 does not on its face apply to s_corporations and consequently sec_1 a income_tax regs defining a taxpayer’s activities to include those conducted through an s_corporation is contrary to the statutory instructions given by congress when it enacted sec_469 petitioners cite 467_us_837 for their contention that sec_1_469-4 income_tax regs is invalid second petitioners argue that sec_1_469-2 income_tax regs does not apply since the lessor bek real_estate did not materially participate in the trade_or_business of the lessee bek medical iv analysis and conclusions a sec_469 and sec_1_469-4 income_tax regs we note that petitioners first raised the validity of sec_1_469-4 income_tax regs in their opening brief generally issues that are raised for the first time on brief will not be considered by the court when doing so would surprise or prejudice the opposing party 96_tc_858 aff’d 959_f2d_16 2d cir 64_tc_989 59_tc_551 prejudice or surprise arises when the opposing party would be prevented from presenting evidence that might have been offered if the issue had been timely raised dileo v commissioner t c pincite estate of horvath v commissioner t c pincite we do not think respondent is prejudiced or surprised here because the parties’ disagreement is over the validity of sec_1_469-4 income_tax regs rather than any factual dispute which could be resolved through the presentation of evidence see eg 92_tc_1267 the rule that a party may not raise a new issue on brief is not absolute rather it is founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence estate of lassiter v commissioner tcmemo_2000_324 accordingly we decline to rest our disposition of this issue on procedural grounds alone and we proceed to consider the merits of the parties’ arguments on this issue petitioners are correct that sec_469 does not specifically refer to s_corporations as within the class of persons to whom it applies sec_469 enumerates individuals estates trusts closely held c corporations and personal service corporations as the taxpayers for whom passive_activity_losses are suspended however we agree with respondent that sec_469 nonetheless applies to petitioners’ s_corporation activity in determining the character of income petitioners received from bek real_estate since s_corporations and other passthrough entities do not pay tax sec_469 need not identify them as taxpayers to whom it applies because the individual shareholders of an s_corporation are the taxpayers to whom sec_469 applies the court has previously recognized that income and losses from passthrough entities are subject_to sec_469 even though passthrough entities are not specifically included in the list of taxpayers to whom sec_469 is applicable see eg harnett v commissioner tcmemo_2011_191 applying sec_469 to losses attributable to rental properties owned by an s_corporation aff’d 496_fedappx_963 11th cir dunn v commissioner tcmemo_2010_198 analyzing the grouping rules of sec_469 with respect to various entities including an s_corporation shaw v commissioner tcmemo_2002_35 applying sec_469 and sec_1_469-2 income_tax regs in various contexts including the context of property leased by an s_corporation sidell v commissioner tcmemo_1999_301 holding income received via grantor trusts and reported as a passthrough item on taxpayers’ federal_income_tax returns was subject_to sec_469 the law is well settled in this area and in numerous cases the court has applied the passive loss limitations of sec_469 to individuals who receive income from passthrough entities thus sec_469 applies to petitioners who conducted real_estate activities through their s_corporation bek real_estate in addition sec_1_469-4 income_tax regs is a valid interpretation of activity as used in sec_469 a matter we considered at length in 111_tc_215 schwalbach involved a challenge to sec_1_469-4 and sec_1_469-2 income_tax regs the same regulations at issue in this case the taxpayers argued that the recharacterization rule_of sec_1_469-2 income_tax regs was invalid because the secretary did not comply with the administrative_procedure_act apa when he prescribed sec_1_469-4 income_tax regs the court concluded that the requirements of the apa had been met and in so doing conducted an extensive analysis of various regulations prescribed under sec_469 we concluded that t he linchpin of sec_469 is the determination of each activity in which a taxpayer participates and congress delegated to the commissioner the responsibility of prescribing the meaning of the word ‘activity’ schwalbach v commissioner t c pincite in accordance with our discussion in schwalbach sec_1_469-4 income_tax regs does not violate the principles laid out in chevron because it is not arbitrary capricious or manifestly contrary to sec_469 chevron u s pincite we hold that petitioners’ bek real_estate rental_activity is subject_to the passive_activity rules of sec_469 b sec_1_469-2 income_tax regs sec_1_469-2 income_tax regs requires that property be rented for use in a trade_or_business and the taxpayer materially participate in the trade_or_business the first requirement is clearly met because the property owned by bek real_estate was rented to bek medical for use in its trade_or_business petitioners admit that petitioner husband materially participated in bek medical’s trade_or_business but argue that the recharacterization rule is inapplicable because bek real_estate as the lessor did not participate in the trade_or_business of the lessee bek medical sec_1_469-2 income_tax regs does not contain the words lessor or lessee but petitioners cite dirico v commissioner t c pincite in which the court phrased the second prong of the recharacterization rule as the lessor-taxpayer must materially participate in the trade_or_business petitioners seem to understand the use of the term lessor- taxpayer in dirico as adding a requirement to sec_1_469-2 income_tax regs we disagree the court was merely stating the requirements of the self- rental rule in the context of the facts specific to that case the court did not add a requirement to sec_1_469-2 income_tax regs which clearly states that the taxpayer must materially participate in the trade_or_business we find no authority in the plain language of sec_1_469-2 income_tax regs to support petitioners’ argument that the lessor as a legally distinct passthrough_entity must participate in the trade_or_business of the lessee petitioners as individual taxpayers subject_to the requirements of sec_469 received passthrough income in and from property that was rented for use in a trade_or_business in which petitioner husband materially participated accordingly the requirements of sec_1_469-2 income_tax regs have been met and the income petitioners received from the rental of property by bek real_estate to bek medical must be recharacterized as nonpassive_income which they may not offset with passive losses see eg shaw v commissioner tcmemo_2002_35 stating that taxpayer controlled both sides of the rental transactions for various leases including one in which his business rented property from an s_corporation of which he was the sole shareholder sidell v commissioner tcmemo_1999_301 stating that taxpayer’s rental of properties through grantor trusts of which he was the sole beneficiary to a wholly owned c corporation was the epitome of a self-renting transaction because he was in effect both the lessor and lessee of the properties in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
